DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 19 is objected to because suitable descriptive legends for elements 1-5 are required as set forth in 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-28 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) A computer-implemented method for determining a position of an anatomical tracking structure in a tracking image usable for controlling a radiation treatment of a patient, the computer-implemented method comprising: 
acquiring planning image data, which describes a planning image of the anatomical tracking structure; 
acquiring reference image data, which describes a reference image of the anatomical tracking structure; 
determining a position of the anatomical tracking structure in the reference image; 
generating a binarized reference image from the reference image through a binarization of the reference image; 
making a selection from the binarized reference image based on the position of the anatomical tracking structure in the reference image, wherein the selection includes the anatomical tracking structure; 
processing the planning image to generate at least one binarized planning image being a binarization of the planning image; 
determining the position of the anatomical tracking structure in the at least one binarized planning image and making a selection from the at least one binarized planning image, wherein the selection from the at least one binarized planning image includes the anatomical tracking structure; 
generating a template for determining the position of the anatomical tracking structure in another image based on the selection from the binarized reference image and the selection from the at least one binarized planning image; 
acquiring a two-dimensional monochrome image, which describes the anatomical tracking structure; Page 2 of 15Patent Application No.: 16/070,112 Attorney Docket No.: ZT482-18079 Response to 01/13/2022 Non-Final Office Action 
processing the two-dimensional monochrome image to generate a binarized two- dimensional monochrome image being a binarization of the two-dimensional monochrome image; and 
detecting the position of the anatomical tracking structure in the binarized two- dimensional monochrome image by matching the template with the binarized two- dimensional monochrome image
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 30 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites a limitation “the binarized monochrome images” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 30 recites a limitation “the two-dimensional monochrome image data” in line 36, which renders the claim indefinite. There is insufficient antecedent basis for the limitation in the claim.  Claim 30 recites a limitation “a two-dimensional monochrome image” in line 27.

Allowable Subject Matter
Claims 29 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 17-28, the prior art failed to disclose or fairly suggested a computer-implemented method as claimed.

With respect to claim 29, the prior art failed to disclose or fairly suggested a non-transitory computer-readable storage-medium storing computer instructions executable by one or more processors to perform a method as claimed.

Response to Amendment
Applicant’s amendments filed 13 May 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 17-28 have been fully considered.  The objections of claims 17-18 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 18-22 have been fully considered.  The objections of claims 18-22 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 19 and 20 have been fully considered.  The objections of claims 19 and 20 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 21 and 22 have been fully considered.  The objections of claims 21 and 22 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 22 have been fully considered.  The objections of claim 22 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 23 have been fully considered.  The objections of claim 23 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 24 and 25 have been fully considered.  The objections of claims 24 and 25 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 25 have been fully considered.  The objections of claim 25 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 26 have been fully considered.  The objections of claim 26 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 27 have been fully considered.  The objections of claim 27 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 28 have been fully considered.  The objections of claim 28 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 29 have been fully considered.  The objections of claim 29 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 30 have been fully considered.  The objections of claim 30 have been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claims 17-25 and 27-29 have been fully considered.  The rejection of claims 17-25 and 27-29 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 13 May 2022 with respect to claim 28 have been fully considered.  The rejection of claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 13 May 2022 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
Applicant’s arguments filed 13 May 2022 with respect to claim 30 have been fully considered and are persuasive.  The rejection of claim 30 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 13 May 2022 with respect to claim 30 have been fully considered and are persuasive.  The rejection of claim 30 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Terunuma et al. (U. S. Patent No. 11,328,434 B2) disclosed an object tracking device.
Udupa et al. (U. S. Patent No. 11,232,319 B2) disclosed applications of an automatic recognition of an anatomy in medical tomographic imagery based on fuzzy anatomy models.
Johnson et al. (U. S. Patent No. 11,135,449 B2) disclosed a machine-vision alignment and a positioning system for electron-beam treatment systems.
Sakata et al. (U. S. Patent No. 11,097,129 B2) disclosed a radiation therapy system comprising an object-positioning apparatus, an object-positioning method, and an object-positioning program.
Filiberti et al. (U. S. Patent No. 9,616,251 B2) disclosed imaging-based calibration systems, devices, and methods.
Todor et al. (U. S. Patent No. 9,474,493 B2) disclosed 3D-tracking of an HDR source with a flat-panel detector.
Poulsen et al. (U. S. Patent No. 9,084,888 B2) disclosed systems and methods for a segmentation of radiopaque structures in images.
Chebrolu et al. (U. S. Patent No. 8,992,405 B2) disclosed a high-speed tumor-segmentation system.
Robar et al. (U. S. Patent No. 8,565,377 B2) disclosed methods and an apparatus for imaging in a conjunction with a radiotherapy.
Lee et al. (U. S. Patent No. 8,233,686 B2) disclosed methods and systems for locating objects embedded in a body.
Shibuya et al. (U. S. Patent No. 8,005,190 B2) disclosed a radiotherapy apparatus comprising a controller and an irradiation method.
Keall et al. (U. S. Patent No. 7,835,493 B2) disclosed a method and a system for a four-dimensional intensity-modulated radiation therapy for motion-compensated treatments.
Ohishi et al. (U. S. Patent No. 6,721,590 B2) disclosed a medical image-processing apparatus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884